MORROW, Presiding Judge.
Theft of an automobile is the offense; penalty assessed at confinement in the penitentiary for two years.
The indictment appears regular and regularly presented. The evidence heard before the trial court is not brought up for review. No bills of exception are found in the record.
In the motion for new trial, the indictment is attacked upon the ground of improper aver-ments touching two alleged previous convictions. We fail to perceive any averments of that character in the indictment. Neither have we perceived any irregularity in the procedure which would require a reversal or call for further discussion.
The judgment is affirmed.